DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2021 has been entered subsequent the request for continued examination filed 29 December 2021
 
Response to Arguments
Applicant's arguments submitted 22 November 2021 with respect to claims 1-7 and 9-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “wherein an excessive number of alarms comprises more than one false alarm every 27 patient-days”. There appears to be no written support for this claim limitation. The instant disclosure only generally mentions the concept of an excessive number of equipment alarms once at paragraph [0112]. However, this disclosure does not mention any specifics as to what an excessive number might be or how such a number would be calculated or utilized. There is only a generic disclosure that detecting patients who are receiving an excessive number of equipment alarms is one of a number of types of analysis performed on stored event marker data. Thus, there is no support for the specific statement that an excessive number would comprise more than one false alarm every 27 patient-days.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term “excessive” in claims 1, 17, and 19 is a relative term which renders the claims indefinite. The term “excessive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant disclosure only generally mentions the concept of an excessive number of equipment alarms once at paragraph [0112]. However, this disclosure does not mention any specifics as to what an excessive number might be or how such a number would be calculated or utilized. There is only a generic disclosure that detecting patients who are receiving an excessive number of equipment alarms is one of a number of types of analysis performed on stored event marker data. Thus, one of ordinary skill would not be able to ascertain what number, limit, threshold, or rate of alarms would be deemed “excessive”, and as such would not be apprised of the proper scope of the claim or be able to carry out the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6 and 9-20  are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. (US 2017/0065823 A1, hereinafter Kaib’823) in view of Sullivan et al. (US 2018/0093102 A1, hereinafter Sullivan’102).
Regarding claims 1, 17 and 19, Kaib’823 discloses a wearable cardioverter defibrillator system for a patient (e.g. Figs. 1, 3, 7; paragraphs [0022], [0043]) comprising: electrodes (e.g. sensing electrodes 112, therapy electrodes 114; therapy electrode 320, pacing electrode 322, TENS electrode 324); a support structure configured to be worn by the patient so as to maintain at least some of the electrodes capable of contact with a body of the patient (e.g. Fig. 1, garment 110; paragraphs [0075], [0090], [0091]); a processor coupled to the electrodes (e.g. processor 318), the 
Further regarding claim 17, Kaib’823 discloses a non-transitory computer-readable media comprising one or more instructions that when executed on the processor of the WCD system configure the processor to perform one or more operations to perform the steps of using the above disclosed components for their stated function (ibid.).
Further regarding claim 19, Kaib’823 discloses the method of providing the above WCD (ibid.).
Further regarding each of claims 1, 17 and 19, Kaib’823 discloses the invention substantially as claimed, but does not expressly disclose wherein the determination of the event marker analysis is whether an excessive number of alarms has occurred. In the same field of endeavor, Sullivan’102 teaches that it is known to analyze the number of internal false alarms, and if there are too many (i.e. an excessive number) internal false alarms, to raise a threshold level in order to account for discrepancies between physiological responses of different patients and thereby individualize the WCD of a patient (e.g. paragraph [0106]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system  and method as taught by Kaib’823, with determination of too many false alarms (i.e. an excessive number of alarms) as taught by Sullivan’102, since such a modification would provide the predictable results of allowing the system to account for discrepancies between physiological responses of different patients and thereby individualize the WCD of a patient.
Regarding claims 2, 18 and 20, Kaib’823, alone or as modified, discloses wherein the processor is to store the event marker data continuously, periodically, or for a select period of time after occurrence of the event (e.g. paragraphs [0021], [0022], [0042], [0064], [0081], [0082], [0084], [0144]).
Regarding claim 4, Kaib’823, alone or as modified, discloses wherein the remote device is configured to be accessible by service personnel, design personnel, rescue personnel, a clinician or a physician (e.g. paragraphs [0072], [0076], [0104], [0112], [0168], [0171]).
Regarding claim 5, Kaib’823, alone or as modified, discloses wherein the communication device is configured to receive one or more commands from the remote device to cause a change in an operation of the processor (e.g. Fig. 8; paragraphs [0095], [0104], [0152]).
Regarding claim 6, Kaib’823, alone or as modified, discloses wherein the processor is further configured to analyze the event marker data to determine one or more of the listed types of data/events (e.g. paragraphs [0017], [0024] - remaining battery power being a trend or change in the events based on gathered statistics; paragraph [0021] - ECG signal quality; [0033], [0045], [0172], [0177] - trends or changes in events over time).
Regarding claim 9, Kaib’823, alone or as modified, discloses wherein the event marker data comprises one of the listed data types (e.g. paragraphs [0066], [0082], [0089], [0110], [0116]).
Regarding claim 10, Kaib’823, alone or as modified, discloses wherein the event marker data comprises event specific information including information relating to one of the listed data types (e.g. paragraph [0017] - battery power monitoring; [0021] - electrode fall-off status; [0042]; [0066] - arrhythmia detection; [0070] - self-tests; [0089] - defibrillation status).
Regarding claims 11 and 12, Kaib’823 discloses wherein the memory comprises a non-volatile SD memory card (e.g. paragraphs [0161]).
Further regarding claim 12, although Kaib’823 does not expressly disclose wherein the excessive number comprises more than one false alarm every 27 patient-days, it would have been obvious to one having ordinary skill in the art at the time the In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).  
Regarding claims 13-16, Kaib’823 discloses wherein the communication device communicates with the remote device via wired and/or wireless communications such as Bluetooth, ZigBee, cellular or WiFi (e.g. Figs. 10-12; paragraphs [0024], [0043], [0100], [0102], [0104], [0115], [0153], [0160], [0181]), and wherein one such remote device is a smartphone (e.g. paragraphs [0024], [0047], [0067], [0072], [0107], [0156], [0157], [0160]) among other disclosed mobile devices (ibid.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib’823 in view of Sullivan’102 as applied to claim 1 above, and further in view of one of Lam et al. (US 2020/0046241 A1, hereinafter Lam’241) or Tran (US 2017/0347886, hereinafter Tran’886).
Regarding claim 3, Kaib’823 as modified by Sullivan’102 discloses the invention substantially as claimed, but does not expressly disclose wherein the determination of the patient or WCD system condition is made by applying a machine learning and/or .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib’823 in view of Sullivan’102 as applied to claim 1 above, and further in view of Oskin et al. (US 2015/0165222 A1, hereinafter Oskin’222).
Regarding claim 7, Kaib’823 discloses the invention substantially as claimed including use of the sensed data to determine episodes of electrode fall-off (e.g. paragraphs [0021], [0042]), which is representative of fit quality, but does not expressly disclose wherein the sensor used for the determination is a pressure sensor. in the same field of endeavor, Oskin’222 teaches that it is known to use a pressure sensors as a complement to the sensing electrodes to determine that the garment (i.e. support structure as claimed) is properly fitted on the subject with the appropriate amount of tension to hold the garment components such as therapy electrodes in position suitable to deliver treatment to the subject (e.g. paragraph [0064]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Kaib’832, with the complementary pressure sensors as taught by Oskin’222, since such a modification would provide the predictable results of improving determination that the garment has a proper fit on the subject with an appropriate amount of tension to hold garment components such as the electrodes in position suitable to deliver treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
7 January 2022